internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-113193-01 date date legend taxpayer founders d1 d2 dear this letter responds to the ruling_request dated date submitted on behalf of taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election to be treated as a corporation for federal tax purposes under sec_301_7701-3 facts according to the information submitted taxpayer’s founders retained outside counsel to form a limited_liability corporation llc counsel established the llc on d1 but did not render any_tax advice with regard to the llc founders retained an outside accounting firm to file taxpayer’s federal and state tax returns founders also retained other outside counsel to draft its operating_agreement from its inception taxpayer intended to be taxed as a corporation however neither taxpayer’s accountants nor either of its legal counsel advised taxpayer that it needed to file form_8832 in order for taxpayer to be taxed as a corporation consequently taxpayer did not file form_8832 on d2 taxpayer’s current counsel filed form_8832 on behalf of taxpayer law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301 b or a partnership generally a domestic eligible_entity with two or more members is a partnership unless the entity elects to be treated otherwise sec_301_7701-3 pursuant to sec_301_7701-3 a domestic eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing a form_8832 entity classification election with the designated service_center an election under sec_301_7701-3 may be effective on the date specified on the form_8832 or on the date filed if no date is specified on the form the effective date on the form_8832 cannot be more than days prior to the date on which the election is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based on the facts presented and representations made to the service we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of time for making an election to be treated as a corporation thus the form_8832 that was filed on d2 is effective on d1 the form_8832 should be re-submitted to the appropriate service_center a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
